

 




ANNUAL INCENTIVE PLAN
NW Natural Gas Storage LLC
(“company”, or “the company”)






PURPOSE
The purpose of the Annual Incentive Plan (AIP) is to recognize and reward
Non-Bargaining Unit (NBU) employees who have performed well and contributed to
successful company performance as measured by key performance indicators.


PROGRAM TERM
This Plan is an annual incentive plan and each new calendar year commences a new
Program Term. Each Program Term will begin on January 1 and conclude on December
31.


PARTICIPATION
All NBU regular employees of the company are eligible to participate in the
Annual Incentive Plan. For all purposes of this AIP, a person who is an employee
of Northwest Natural Gas Company (NW Natural) on full-time assignment to the
company and designated by the Company Board of Directors (BOD) shall be
considered to be a regular employee of the company during the period of that
full-time assignment. In these situations, a designated participant in this AIP
shall not be eligible for incentive compensation from NW Natural.


NW Natural Oversight
If the President of NWNGS is considered by NW Natural to be an executive officer
of NW Natural for purposes of public disclosure, any decision of the BOD under
this AIP that affects an award to the President shall be subject to and
conditioned upon the approval of that decision by the Board of Directors of NW
Natural or as delegated by the Board of Directors of NW Natural to the
Organization and Executive Compensation Committee.


To be eligible for an award the Participant must have been employed by the
company in an NBU role for at least one month during the Program Term. In
addition, the Participant must be employed on the date of the plan payout to be
eligible for any award for the Program Term unless the Participants’ employment
is terminated prior to the payout date of the Program Term due to one of the
following: retirement(*), disability or death, Board approved exception due
disposition of an affiliated business which results in the participant’s
termination of employment with NWNGS. Prorated awards will be determined by
prorating the Participant’s final award by the number of days employed during
the Program Term. In the case of a Board approved exception due to disposition
of an affiliated business occurring during the Program Term, the participant’s
prorated award will be based upon their target award and not actual Company
performance for the Program Term. Such award will be paid within thirty (30)
days following the completion of the transition period as defined by the Board.
The disposition of Gill Ranch Storage qualifies as Board approved and the Board
will define the end of the transition period. However, participating employees
with Company approved Retention Agreements, will be eligible for prorated AIP
awards consistent with such agreements.


Employees who transfer to or from employment or full-time assignment to
Northwest Natural or another subsidiary will be eligible for a prorated award
based upon the number of days they were eligible to participate in the AIP.


(*) Retirement is defined as a minimum of 5 years of service (with the company
or with an affiliate company) and age and service equals 70.


INCENTIVE TARGETS
Target incentive award opportunities will be established by salary grade for
each Plan Year and approved by the Board of Directors. The target incentive
levels for each salary grade are shown in Exhibit I to the Plan document for the
Plan Year. The target incentive opportunity is assigned by salary grade and
calculated by multiplying the Target Incentive percentage times the following
for each employee category:




NBU Salary Paid/Exempt – Annual Base Salary as of December 31st of the plan year


NBU Hourly Paid/Non-Exempt – Actual eligible earnings, including regular pay,
overtime pay, & lump sum merit payments




INCENTIVE FORMULA
The formula for calculating the incentive award for the Program Term is as
follows:


Participant Award =
Target Award X ((CPF X CPF Factor Weight) + (IPF X IPF Factor Weight))


COMPANY PERFORMANCE FACTOR (CPF)
The company performance goals in the Plan are intended to align the interest of
Participants with those of the company. The goals and the formula for
determining the Company Performance Factor will be established by the NW Natural
Gas Storage, LLC Board of Directors (the “Board of Directors”) at the start of
each Program Term and set forth as Exhibit IIa and Exhibit IIb. After the goals
and formula are established for a Program Term, the Board of Directors retains
discretion to modify the goals and formula, including adjusting the calculation
of any financial or other goal to eliminate the effects of significant
extraordinary, non-recurring or unplanned items.


INDIVIDUAL PERFORMANCE FACTOR (IPF)
The IPF weight used in calculating the Individual Performance Factor will be
established for each Participant by the President, subject to the approval of
the Board of Directors at the beginning of the Program Term. Individual goals
for each Participant will be established by the Participant’s leader (subject to
the approval of the President, and for the President subject to the approval of
the Board of Directors) at the beginning of each Program Term. Performance
against these goals will be assessed by the Participant’s leader at the end of
the Program Term (subject to the approval of the President, and for the
President subject to the approval of the Board of Directors). This assessment
will result in a rating on a scale of 0 to 1.5 (the “Individual Performance
Factor”). The Participant will not receive an award if the Individual
Performance Factor is less than 0.5.


ADMINISTRATION
Awards will be calculated and paid no later than March 15 following the end of
the Program Term. Awards are subject to tax withholding unless the Participant
made a prior election to defer the Award under the terms of the NW Natural Gas
Company Deferred Compensation Plan for Directors and Executives if they are
eligible for this plan. All awards shall be audited and approved by the Board of
Directors prior to payment.


The Plan shall be administered by the Board of Directors. Except to the extent
provided under “NW Natural Oversight” above. The Board of Directors shall have
the exclusive authority and responsibility for all matters in connection with
the operation and administration of the Plan. Except to the extent provided
under “NW Natural Oversight: above. Decisions by the Board of Directors shall be
final and binding upon all parties affected by the Plan, including the
beneficiaries of Participants.


The Board of Directors may rely on information and recommendations provided by
management. The Board of Directors may delegate to management the responsibility
for decisions that it may make or actions that it may take under the terms of
the Plan, subject to the Board of Directors reserved right to review such
decisions or actions and modify them when necessary or appropriate under the
circumstances. The Board of Directors shall not allow any employee to obtain
control over decisions or actions that affect that employee’s Plan benefits.


AMENDMENTS AND TERMINATION
The Board of Directors has the power to terminate this Plan at any time or to
amend this Plan at any time and in any manner that it may deem advisable.








1

